Citation Nr: 0414317	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  96-29 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
Allowance under 38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran has 20 years and nine months of verified active 
service, to include the period from October 1938 to January 
1948, and from July 1950 to July 1961.  He died in May 1990, 
at the age of 69.  The appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In September 1998 the case was remanded to the RO 
for further adjudication, and in May 2000, the Board denied 
the claim.  The claimant requested reconsideration of the 
Board's decision which was denied in November 2000.  The 
claimant then appealed the May 2000 decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a May 2001 
Order, the Board's May 2000 decision was vacated and the case 
was remanded to the Board.  In June 2003, the Board remanded 
the claim for additional development.  


FINDINGS OF FACT

1.  The veteran died in May 1990 at the age of 69 years old.

2.  The veteran's certificate of death lists the immediate 
cause of death as hepatic failure, due to (or as a 
consequence of) metastatic colon cancer.

3.  The veteran did not have colon cancer during his active 
service, or within one year after his separation from 
service, nor is it shown to be of service origin.

4.  In a signed statement from the appellant, received in 
October 2000, she indicated she did not wish to pursue a 
claim for entitlement to Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.  

CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to the 
cause of death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.312 (2003).  

2.  The appellant has indicated she does not claim 
entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code and 
the Board does not have jurisdiction to consider this claim.  
The criteria for withdrawal of the substantive appeal for 
entitlement to an increased disability rating for hearing 
loss are met.  38 U.S.C.A. §§ 3500, 3501, 5113 (West 2002); 
38 C.F.R. §§ 3.159, 3.807, 20.202, 20.204, 21.3020, 21.3021 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The appellant essentially argues that the veteran died 
because of disabilities incurred during service.  

In "Part I" of the veteran's certificate of death, his 
immediate cause of death is listed as hepatic failure, due to 
(or as a consequence of) metastatic colon cancer.  The 
approximate interval between onset and death is listed as two 
weeks for hepatic cancer, and 21/2 years for metastatic colon 
cancer.  The certificate indicates that there was no autopsy.  

The veteran's service medical records do not show treatment 
or a diagnosis of hepatic failure or metastatic colon cancer.  
The veteran's retirement examination report, dated in March 
1961, shows that his abdomen and viscera were clinically 
evaluated as normal.  A history of duodenal ulcer was noted.  

As for the post-service medical evidence, the claims files 
include VA and non-VA treatment records, dated between 1961 
and 1990, to include reports from the Massachusetts Eye and 
Ear Infirmary, the Health Data Center, the East Jefferson 
General Hospital, the Ochsner Clinic, and the Public Health 
Service.  This evidence shows the following: in 1963, the 
veteran began receiving treatment for a peptic ulcer; in 
1967, the veteran underwent a abdominal exploration with 
appendectomy, resection  of terminal ileum and cecum, and 
ileocolostomy after he was diagnosed with an acute necrotic 
ruptured appendix with periappendiceal abscess, in February 
1968, he underwent an incisional herniorrhapy; in 1982, he 
was treated for a malignant melanoma of the choroids of the 
right eye; in August 1987, VA physicians diagnosed him with 
metatstatic colon cancer, to include involvement of the 
liver, and his treatment included chemotherapy; the veteran 
continued receiving treatment for metastatic colon cancer 
from this point until he was admitted to the hospital in 
early 1990; he died in May 1990; the final diagnosis was 
metatstatic colon cancer.

In April 2002, the Board received a Veterans Health 
Administration (VHA) opinion from Manjit Singh, M.D.  See 
38 C.F.R. § 20.901(a) (2003).  Dr. Singh indicated that he 
had reviewed the veteran's records.  Dr. Singh stated that he 
has been a practicing gastroenterology specialist for 37 
years (i.e., since 1964), and that H.Pylori infection was not 
the cause of the veteran's colon cancer.  

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such 
evidence, the regulations require a showing that a service-
connected disability caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310(a), 3.312.

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.   Id.

The Board has determined that service connection for the 
cause of the veteran's death is not warranted.  The veteran 
died in May 1990 at the age of 69, approximately 29 years 
after separation from service.  The service medical records 
do not show that he developed hepatic failure or metastatic 
colon cancer during service.  There is no competent evidence 
to show that a tumor was manifest to a compensable degree 
within one year of separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2003).  At the time of his death, service 
connection was not in effect for any disabilities, and there 
is no competent evidence of a nexus between the veteran's 
service and his cause of death.  In this regard, the only 
competent opinion is Dr. Singh's opinion, which is 
unfavorable.  Given the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim of entitlement to service connection for the cause 
of the veteran's death must be denied.  See 38 C.F.R. 
§ 3.312.  

In reaching this decision, the Board has considered the 
appellant's arguments, which are partially contained in two 
notebooks.  First, she argues, in essence, that the veteran 
had a "pending claim" at the time of his death.  See e.g., 
appellant's letters, dated in April 1997 and February 1999; 
"Supplemental Motion for Reconsideration," dated in October 
2000.  Specifically, she argues that the veteran filed for 
disability benefits in 1987 (presumably for service 
connection for a gastrointestinal disorder), and that this 
claim was never adjudicated.  However, the evidence does not 
show that the veteran had a claim pending at the time of his 
death.  To the extent that the appellant may have intended to 
argue that the veteran's VA treatment in August 1987 
constituted a "claim," the Board points out that this 
treatment record cannot be considered an "informal claim" for 
service connection under 38 C.F.R. § 3.157(b) (2003), since a 
formal claim for pension or compensation had not been allowed 
or a formal claim for compensation disallowed for the reason 
that the service-connected disability is not compensable in 
degree, prior to that August 1987 VA treatment.  

Second, she argues that the veteran's colon cancer was caused 
by his duodenal ulcer, which was incurred during service.  
She asserts that the veteran's colon cancer was caused by his 
duodenal ulcer, and/or its associated H.Pylori bacteria, 
hypergastrinemia, and secretion of the hormone gastrin.  With 
regard to a duodenal ulcer, the Board notes that the 
veteran's service medical records detail his treatment for 
duodenal ulcers beginning in June 1945.  The veteran received 
treatment for these ulcers periodically throughout his 
military service.  In April 1961, just prior to service 
separation, the veteran was diagnosed with duodenal ulcer, 
chronic, mildly active, causing frequent mild symptoms.  
There is no evidence that during the course of this inservice 
treatment for duodenal ulcers there were any symptoms or 
detection of colon cancer.  Additionally, the record of the 
veteran's medical treatment post service makes no reference 
to colon cancer having its onset during his active service, 
or within one year following service.  During post service 
medical examinations, there was continued evidence of ulcers 
and scarring of his duodenum.  However, the appellant's 
arguments all overlook the fact that, as previously stated, 
there is no competent evidence of a nexus between the 
veteran's cause of death and his service.  The only competent 
opinion is Dr. Singh's opinion, which is unfavorable to the 
claim.  

The Board has considered the many articles submitted by the 
appellant concerning colon cancer.  Under some circumstances, 
an accepted medical  treatise may be used to establish the 
required diagnosis or nexus.  See e.g., Wallin v. West, 11 
Vet. App. 509, 514 (1998) (holding that medical treatises can 
serve as the requisite evidence of nexus).  However, these 
articles indicate that the etiology of colon cancer is a 
complex issue.  Many of them discuss sophisticated clinical 
and statistical studies.  None of the articles approximate 
the veteran's medical history with such a "degree of 
certainty" that it places the evidence in equipoise, when 
considered with the other evidence of record, based upon 
objective facts rather than on unsubstantiated medical 
opinion.  See e.g., Sacks v. West, 11 Vet. App. 314 (1998).  

Finally, to whatever extent the lay statements may be 
construed as seeking service connection for the cause of the 
veteran's death, these statements do not provide a sufficient 
basis for a grant of service connection.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty, lay testimony is not competent to prove a 
matter requiring medical expertise, such as a diagnosis or 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Accordingly, the claim for 
service connection for the cause of the veteran's death must 
be denied. 

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




II.  Entitlement to Chapter 35 Dependents' Education 
Assistance Benefits

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

In an October 2000 statement from the appellant, she 
indicated that she had never claimed entitlement to 
Dependents' Educational Assistance (DEA) Allowance under 38 
U.S.C. Chapter 35, and submitted a signed affidavit to 
support her statement.  A review of the record shows that she 
did not submit such a claim, although the RO and BVA have 
previously adjudicated this issue.  

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) 
(2002).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant. 38 C.F.R. § 20.204 (c) (2002).  Under these 
circumstances, the Board finds that there is no substantive 
appeal and this claim is dismissed.  

III.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board finds the RO has satisfied its obligations under 
the VCAA.  First, VA has a duty to notify the appellant and 
her representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's February 1994 rating decision that the 
evidence did not show that the criteria for service 
connection for the cause of the veteran's death had been met.  
That is the key issue in this case, and the rating decision, 
as well as the statement of the case (SOC), and the three 
supplemental statements of the case, informed the appellant 
of the relevant criteria.  In addition, the RO sent the 
appellant a VCAA notification letter, dated in August 2003.  
That letter identified the information and evidence the RO 
would obtain and the information and evidence the appellant 
was responsible to provide.  The Board concludes that the 
discussions therein adequately informed the appellant of the 
information and evidence needed to substantiate her claims, 
thereby meeting the notification requirements of the VCAA.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the content of the August 2003 notice, the 
Board notes that in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, in the August 2003 letter to the veteran from 
the RO, the RO informed the appellant that VA was responsible 
for obtaining relevant records from any Federal agency, and 
that this may include medical records from the military; from 
VA hospitals, and the Social Security Administration.  She 
was told that, "On your behalf, VA will make reasonable 
efforts to get the following evidence: Relevant records not 
held by a Federal agency.  This may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  She was notified that it was 
still her responsibility to make sure that these records were 
received by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2003).  She was further requested, 
"Please send us any evidence/information within 30 days of 
the date of this letter, or we may process your claim based 
only on what we already have."  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
There is no record of a reply that is responsive to this 
request.  The Board notes that subsequent to the RO's August 
2003 letter, additional evidence from the VA Medical Center 
in New Orleans, Louisiana (dated in August 1987), and 
evidence from the Department of Health and Human Services, 
was obtained.  Furthermore, in a January 2004 SSOC, the 
appellant was provided with the full text of 38 U.S.C.A. 
§ 5107 and 38 C.F.R. § 3.159.  

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" as set 
forth in Pelegrini, have been satisfied.  In this regard, and 
in any event, a recent opinion by the General Counsel's 
Office, it was determined that the Pelegrini Court's 
discussion of the "fourth element" was obiter dictum and 
was not binding on VA.  VAGCOPPREC 1-2004 (February 24, 
2004).  

The Board further acknowledges that the August 2003 letter 
was sent to the appellant after the RO's February 1994 
decision that is the basis for this appeal.  As noted in 
Pelegrini, the plain language of 38 U.S.C.A. § 5103(a) 
requires that this notice be provided relatively soon after 
VA receives a complete or substantially complete application 
for benefits; thus, the Court held that under section 
5103(a), a service-connection claimant must be given notice 
before an initial unfavorable RO decision on the claim.  In 
this case, however, the unfavorable RO decision that is the 
basis of this appeal was already decided by the time the VCAA 
was enacted.  However, in reviewing AOJ determinations on 
appeal, the Board is required to review the evidence of 
record on a de novo basis and without providing any deference 
to the AOJ's decision.  As provided by 38 U.S.C. § 7104(a), 
all questions in a matter which under 38 U.S.C. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, No. 
01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  All the VCAA requires is that the duty 
to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in August 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
appellant in January 2004.  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claims, and to respond to VA notice. 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  VA has 
satisfied its duty to assist the appellant by obtaining the 
veteran's available private and VA medical records as well as 
a VHA opinion.  In addition, the appellant and her 
representative have had ample opportunity to present evidence 
and argument in support of this appeal and have not 
identified any outstanding available information or evidence 
relevant to the appellant's claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, No. 03-
7072 (Fed. Cir. Jan. 7, 2004).  





ORDER

Service connection for the cause of the veteran's death is 
denied.

The claim for Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, is dismissed.  


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



